               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

OBADIAH SAVOY DILLARD,

       Plaintiff,

v.                                               Case No. 1:19cv130-MW/GRJ

UNITED STATES MILITARY,

      Defendant.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 6. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This case is DISMISSED without prejudice for

abuse of the judicial process and pursuant to the three-strikes bar under 28 U.S.C. §

1915(g).” The Clerk shall also close the file.

      SO ORDERED on October 25, 2019.


                                          s/ MARK E. WALKER
                                          Chief United States District Judge
